Citation Nr: 0534782	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for torn rotator cuff, 
right shoulder. 

2.  Entitlement to higher initial rating for service-
connected left ankle disorder, status post left avulsion 
fracture, distal fibula, currently evaluated at 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.



FINDINGS OF FACT

1.  In 2002, the veteran was first diagnosed as having a 
right shoulder disorder, namely, a right torn rotator cuff 
tendon tear.

2.  The record contains no evidence of an in-service event 
giving rise to the veteran's currently diagnosed right 
shoulder disorder.

3.  The veteran's status post left avulsion fracture, distal 
fibula, is manifested by pain and marked limitation of 
motion; dorsiflexion is to 0 degrees and plantar flexion is 
to 45 degrees; inversion is to 30 degrees and eversion is to 
10 degrees; abduction and adduction are 20 degrees and 10 
degrees, respectively; there is no evidence of ankylosis, 
malunion of the os calcis or astragalus, or nonunion or 
malunion of the tibia or fibula; x-rays reveal osteoarthritis 
of the anterior tibia-talar joint.



CONCLUSIONS OF LAW

1.  No current right shoulder disability was incurred in or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for an initial 20 percent rating, but no 
higher, for the left ankle have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2002 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service-connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the June 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c)(4)(i) (2005).  The RO obtained the veteran's service 
medical records and all medical records from the VA medical 
center.  The veteran supplied the RO with medical records 
from University Physicians, Inc. and advised the RO in June 
2002 that he had no further evidence to submit.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).

The VA's duty to provide a medical examination for the 
veteran's right shoulder disorder has not been triggered in 
the present case.  A review of the record reveals a current 
diagnosis of a right shoulder disorder, but fails to disclose 
any in-service event or a competent medical opinion 
suggesting service connection of that disorder.  Although the 
veteran has given a statement to the effect that he believes 
that his right shoulder disorder is related to his military 
service, it is noted that as a lay person he is not competent 
to give an opinion requiring medical knowledge, such as the 
etiology of a right shoulder disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran was provided 
a VA medical examination with respect to his claim for 
limited motion of the left ankle.  As such, VA has fulfilled 
its duties to the veteran to the extent possible given the 
particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service Connection: Right Shoulder Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Increased Rating: Left Ankle Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis

Service Connection: Right Shoulder Disorder

As previously noted, the veteran served from October 1981 to 
October 2001.  The veteran's service medical records have 
been carefully reviewed.  His enlistment physical examination 
was negative for any right shoulder disorder and during 
service there were no complaints or treatment of a shoulder 
disorder.  The veteran's separation physical was likewise 
negative for complaints or treatment of a shoulder disorder.  
There is one notation regarding right arm pain in August 
1986.  The diagnosis at that time was sore muscles.  

The first competent diagnosis of any right shoulder disorder 
was made in 2002.  At that time the veteran complained of 
right shoulder problems for the past 10 to 12 years.  The 
veteran did not recall any specific injury that brought on 
his right shoulder disorder.  The treating physician noted 
that the veteran had a history of body-building.  The veteran 
was finally diagnosed as having a small rotator cuff tendon 
tear of the right shoulder.  

The veteran stated that he believed that his right shoulder 
disorder was related to service.  No further medical or lay 
evidence regarding the veteran's shoulder disorder appears 
anywhere in the record.

Upon consideration of the above-referenced evidence, the 
Board finds that although the veteran might currently be 
diagnosed as having a right shoulder disorder, there is no 
competent medical evidence of record to substantiate service 
connection of his right shoulder disorder.  No competent 
medical opinion of the etiology of the veteran's right 
shoulder disorder appears anywhere in the record.  

Although the veteran has given a statement to the effect that 
he believes that he currently has a right shoulder disorder 
and that there is a relationship between service and this 
disorder, it is noted that as a lay person he is not 
competent to give an opinion requiring medical knowledge, 
such as the etiology of a right shoulder disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the above, the preponderance of the evidence 
is against the veteran's claim of service-connection of a 
right shoulder disorder and the benefit of the doubt rule is 
inapplicable.



Increased Rating: Left Ankle Disorder

The veteran's service-connected left ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.

After reviewing the evidence of record, the Board finds that 
a rating of 20 percent is warranted for the veteran's left 
ankle disability under Diagnostic Code 5271.  As set forth 
above, a rating of 20 percent is the maximum rating available 
under this code.

A review of the record reveals that the veteran's left ankle 
is stable and without deformity, tenderness or grinding.  The 
inversion of the veteran's left ankle is looser than the 
right, but eversion is tighter than the veteran's right 
ankle.  Dorsiflexion is only to 0 degrees and plantar flexion 
is to 45 degrees.  Abduction and adduction are 20 degrees and 
10 degrees, respectively.  An absence of pain upon movement 
was noted by the VA examiner; however, repetitive use causes 
the veteran some pain and fatigue in his left ankle.  X-rays 
reveal osteoarthritis of the tibia-talar joint.  To date, 
there has been only one VA medical examination relative to 
the veteran's left ankle disorder. 

There are other diagnostic codes that potentially relate to 
impairment of the ankle; the veteran is entitled to be rated 
under the code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
reviewing these alternative provisions, however, the Board 
can find no basis on which to assign a rating in excess of 20 
percent.  For example, there is no evidence of ankylosis 
ratable under Codes 5270 and 5272 (2004).  Ankylosis is 
defined as "[s]tiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In 
this case, the evidence of record shows that the veteran has 
never exhibited ankylosis of the left ankle, and he does not 
contend that his ankle is ankylosed.  Consequently, the Board 
finds that the provisions pertaining to ankylosis do not 
warrant an initial rating in excess of 20 percent.

The Board also find that the veteran's left ankle disability 
is not manifested by malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273 (2005); nonunion or 
malunion of the tibia or fibula, ratable under Diagnostic 
Code 5262 (2005); or of astragalectomy residuals ratable 
under Diagnostic Code 5274 (2005).  Indeed, repeated VA 
medical examinations, including X-ray studies, have been 
negative for any such findings.  Thus, these provisions do 
not provide a rating in excess of 20 percent for the 
veteran's left ankle disability.

For the aforementioned reasons, the Board concludes that the 
criteria for an initial evaluation of 20 percent for limited 
motion of the left ankle have been met.  


ORDER

Entitlement to service connection for torn rotator cuff, 
right shoulder, is denied.

An initial 20 percent evaluation for limited motion of the 
left ankle is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


